DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered. By this amendment, claims 2, 14, and 21 are amended, claims 3-5, 8, 10, and 11 are cancelled, claims 22-27 are added, and claims 2, 6, 7, 14, 16, and 21-27 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 7, 14, 16, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the external emergency service" in line 23.  There is insufficient antecedent basis for this limitation in the claim because the claim previously recited “an external emergency service provider” and it is unclear if this recitation is referring to the provider or the service.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 7, 14, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. 2014/0277227, previously cited) in view of Magruder (U.S. 2011/0224745, previously cited). Regarding claims 2 and 14, Peterson discloses a compact, automated external defibrillator (AED) system 300, the system comprising: an electronics module 301, including: a power source 340, electronic circuitry 350/355, a display 370, and a microprocessor 330 including a firmware installed thereon (modules within the processor 330); and at least two cardiac pads 304/308/309, electrically connected with the electronics module and configured for external attachment to the SCA patient, wherein the power source is a household battery (see Figure 3). The power source 340 is considered a “household battery” as it is a battery (see paragraph [0053]) that can be used in a device (the AED) that may be found in a household. The recitations “for generating, storing, and dispensing electrical charge from the power source, the electrical charge being suitable for at least one electrical shock to be applied to a sudden cardiac arrest (SCA) patient”, “for providing guidance to a user of the system, the guidance including instructions on using the system”, “for controlling the electronic circuitry and the display”, and “so as to transfer the at least one electrical shock from the electronics module to the SCA patient” are considered intended use recitations that fail to further define the structures of the claimed system over that of the prior art. Furthermore, the recitation “wherein the firmware provides instructions for the microprocessor to: determine that the AED system has been activated, determine location data of the AED system, store the location data of the AED system as an audio cue, transmit a communication signal to an external emergency service provider, receive a response signal from the external emergency service, and provide user instructions to use the AED system” is not considered to further limit the claimed invention over that of the prior art because it is simply . 
However, Peterson fails to disclose a bracket system for housing the electronics module and the at least two cardiac pads when the system is not in use, wherein the bracket system is configured for sensing at least one of: when the electronics module is removed from the bracket system, when the power source is below a preset minimum threshold, and when the electronics module requires servicing, and wherein the bracket includes a visual alert that is triggered when at least one of the below conditions is met: the electronics module is removed from the bracket, the power source is below the preset minimum power threshold, and the electronics module requires servicing, wherein the bracket system automatically alerts a user when the power source is below a present minimum power threshold. Magruder teaches a bracket 20 for housing an AED including an electronics module 24 and at least two cardiac pads 26 (see Figures 1-3 and paragraphs [0024]-[0025]), wherein the bracket is configured for sensing and providing a visual alert that is triggered when at least one of: 1) when the electronics module is removed the bracket; 2) when the power source is below a preset minimum power threshold; and 3) when the system requires servicing (see paragraph [0025]), for communicating with at least one external contact (see paragraph [0028]), for automatically initiating contact with emergency medical services (EMS) when the electronics module is removed therefrom (see paragraphs [0025] and [0028]), for automatically alerting the at least one external contact when the power source is below a preset minimum power threshold (see paragraphs [0025] and [0028]), and includes an alert system for immediately contacting the at least one external contact when the alert system is activated (see paragraph [0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peterson to include a bracket for housing the electronics module and the at least two cardiac pads when the system is not in use, as taught by Magruder, in order to provide a specific place to store the AED that can be easily accessed by any potential rescuer and that provides the added benefit, as the 
Regarding claim 6, Peterson discloses that each one of the at least two cardiac pads includes at least one sensor, the at least one sensor being configured for measuring a cardiac rhythm and a body impedance of the SCA patient onto whom the at least two cardiac pads have been attached (see paragraphs [0045]-[0049]).
Regarding claim 7, Peterson discloses that the firmware is configured for automatically adjusting waveform characteristics of the at least one electrical shock in accordance with the body impedance (see paragraphs [0047], [0049], [0054], and [0091]).
Regarding claim 16, Peterson discloses an interface for connecting the electronics module with a mobile communication device, wherein the interface is in communication with the microprocessor (see paragraphs [0059] and [0121]).
Regarding claims 22-25, it is respectfully submitted that these claims further limit the instructions recited in claim 2 and, thus, further limit a signal. These claim limitations fail to further define any structure of the system, rather only reciting the functions of the instructions that the firmware is intended to provide to the microprocessor. 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. 2014/0277227, cited above) in view of Tan (U.S. 2016/0220833, previously cited). Regarding claims 21 and 27, Peterson discloses a compact, automated external defibrillator (AED) system 300, the system comprising: an electronics module 301, including: a power source 340, electronic circuitry 350/355, a display 370, and a microprocessor 330 including a firmware installed thereon (modules within the processor 330); and at least two cardiac pads 304/308/309, electrically connected with the electronics module and configured for external attachment to the SCA patient. The recitations “for generating, storing, and dispensing electrical charge from the power source, the electrical charge being suitable for at least one electrical shock to be applied KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. 2014/0277227, cited above) in view of Tan (U.S. 2016/0220833, cited above), as applied to claims 21 and 27 above, and further in view of Magruder (U.S. 2011/0224745, cited above). Peterson in view of Tan provides the invention substantially as claimed, but fails to provide a bracket system for housing the electronics module and the at least two cardiac pads when the system is not in use, wherein the bracket system is configured for sensing at least one of: when the electronics module is removed from the bracket system, when the power source is below a preset minimum threshold, and when the electronics module requires servicing, and wherein the bracket includes a visual alert that is triggered when at least one of the below conditions is met: the electronics module is removed from the bracket, the power source is below the preset minimum power threshold, and the electronics module requires servicing, wherein the bracket system automatically alerts a user when the power source is below a present minimum power threshold. Magruder teaches a bracket 20 for housing an AED including an electronics module 24 and at least two cardiac pads 26 (see Figures 1-3 and paragraphs [0024]-[0025]), wherein the bracket is configured for sensing and providing a visual alert that is triggered when at least one of: 1) when the electronics module is removed the bracket; 2) when the power source is below a preset minimum power threshold; and 3) when the system requires servicing (see paragraph [0025]), for communicating with at least one external contact (see paragraph [0028]), for automatically initiating contact with emergency medical services (EMS) when the electronics module is removed therefrom (see paragraphs [0025] and [0028]), for automatically alerting the at least one external contact when the power source is below a preset minimum power threshold (see paragraphs .
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. Regarding the previous rejection of claim 2 as being anticipated by Peterson, the Applicant argues that Peterson fails to disclose the claimed bracket system. As discussed above, Peterson does not disclose the bracket system, but such a bracket system would be obvious in view of Magruder.
Regarding the previous rejection of claim 21 as being unpatentable over Peterson in view of Tan, the Applicant argues that Peterson fails to disclose “determining an application of one of a signal and a multi-shock protocol based on the at least one of asynchronous messages and the AED signals from the at least one sensor”. As discussed above, such language is not considered to further limit the claimed system because it is recited as a function of instructions, or a signal per se. The structure of the system is not dependent upon or affected by the instructions found within the microprocessor and, thus, such language fails to overcome the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thijs (U.S. 2007/0218869), which discloses an AED device that summons emergency responders and provides CPR instructions and Matos (U.S. 2007/0299473), which discloses a system for defibrillating and communicating with remote medical professionals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792